Citation Nr: 1221041	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  02-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a right shoulder disorder.  

5.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder.

6.  Entitlement to an initial compensable rating for costochondritis, residual of rib trauma, right side. 

7.  Entitlement to an extension of a temporary total rating beyond November 30, 2009 based on surgical or other treatment necessitating convalescence. 

8.  Entitlement to a rating in excess of 20 percent for cervical diskectomy and fusion, C6-7.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1986 to October 1988. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of August 2009, December 2009 and December 2010 rating and Decision Review Officer decisions and a December 2010 determination letter of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in June 2011.  During this hearing, the Veteran initiated an appeal of the RO's December 2010 decisions denying him service connection for diabetes mellitus, type II, hearing loss, hypertension and a right shoulder disorder.  No action has yet been taken in response.  As such, these claims are included above and discussed below.  

In the early stages of this appeal, the Veteran's former representative, Virginia A. Girard-Brady, Esq., whose representation the Veteran revoked in May 2010, worked on the claims of entitlement to an initial rating in excess of 10 percent for anxiety disorder, entitlement to an initial compensable rating for costochondritis, residual of rib trauma, right side, entitlement to an extension of a temporary total rating beyond November 30, 2009 based on surgical or other treatment necessitating convalescence, and entitlement to a rating in excess of 20 percent for cervical diskectomy and fusion, C6-7.  Specifically, she initiated, but did not perfect, appeals of the RO's August 2009 and December 2009 rating decisions, from which this appeal ensues.  By the time the RO issued statements of the case in response to her notices of disagreement, the Veteran had revoked her representation on his behalf.  

The Board REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.  

(By separate decision, the Board addresses the claims of entitlement to service connection for a left shoulder disorder, entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, and entitlement to an initial rating in excess of 10 percent for chronic right knee strain.)


REMAND

Prior to adjudication of the claims on appeal, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, examinations of the Veteran's cervical spine, mental state and left rib area are necessary.  During the course of this appeal, in January 2010, May 2010 and June 2010, respectively, the RO afforded the Veteran such examinations, but the reports of these examinations are inadequate to decide the claims for higher initial/increased ratings.  

During his June 2011 hearing, the Veteran asserted that his anxiety disorder had worsened since the last examination, involved symptoms such as panic attacks, which are indicative of a psychiatric disability that is more than 10 percent disabling, and was causing him to become more isolative.  

He also asserted that the January 2010 cervical spine examination was inadequate and did not address all of the neck symptoms he has been experiencing since his August 2009 cervical spine surgery.  Such symptoms allegedly include blurred vision when he looks down and an inability to move his neck, symptoms that reportedly interfere with driving and working.  During the hearing, the undersigned Acting Veterans Law Judge confirmed that the Veteran appeared to be uncomfortable and was trying not to move his neck.

A claimant is entitled to a thorough and contemporaneous examination in support of his claim, see Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); however, when a claimant is afforded an adequate examination and, thereafter, does not assert that his condition has worsened, the Board is not required to remand the case for another examination based, alone, on a passage of time.  VAOPGCPREC 11-95, 66 Fed. Reg. 43,186 (1995); Palczewski v. Nicholson, 21 Vet App 174 (2007).  In this case, the Veteran asserts that his anxiety disorder has worsened.  Moreover, the reports of the pertinent VA examinations do not contemplate the psychiatric and cervical spine symptomatology the Veteran now reports.

The Veteran also testified that the left rib pain the VA examiner noted during the June 2010 examination causes functional loss, including difficulty twisting and shortness of breath.  The examiner did not fully address the Veteran's contention in this regard.  He noted findings relative to the Veteran's breathing, but he did not test the Veteran's ability to move secondary to the left rib disability.  Such testing is necessary given the Veteran's assertions.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain, itself, is not functional loss, is just one factor to be considered when evaluating functional impairment, and must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss).  

Second, during the June 2011 hearing, the Veteran testified that his cervical spine disability and anxiety disorder were interfering with his employment, but that his employer had been helpful in accommodating his medical needs.  To date, the Veteran has not submitted employment information confirming such interference and the RO has not notified him that he is responsible for doing so.    

Third, as previously indicated, in August 2009, the Veteran underwent surgery on his service-connected cervical spine (an anterior cervical diskectomy and fusion with an allograft placement and plate fixation).  Due to this surgery, the RO granted him a temporary total rating, effective from August 27, 2009 to November 30, 2009.  During his hearing, the Veteran asserted that the RO should have extended this temporary total rating beyond November 30, 2009, for a total period of five and a half months, because, due to the surgery, he was unable to go back to work prior to that time.  Allegedly, he convalesced for two and a half months and then for the next three months, participated in private physical therapy thrice weekly.  

Reports of the surgery and follow-up visits are in the claims file and, contrary to the Veteran's testimony, show improvement in the Veteran's cervical spine disability by October 2009.  These reports include exercise recommendations, but do not mention physical therapy.  Records of such therapy, being pertinent to the claim for an extension of the temporary total rating, must be obtained and associated with the claims file.  Depending upon the contents of such records, also possibly needed is a medical opinion addressing whether the Veteran's cervical spine surgery necessitated convalescence beyond November 30, 2009. 

Fourth, in a rating decision dated in December 2010, the RO denied the Veteran entitlement to service connection for diabetes mellitus, type II, hearing loss, and a right shoulder disorder.  In a determination letter dated the same month, the RO denied the Veteran entitlement to service connection for hypertension.  Thereafter, during his June 2011 hearing, the Veteran expressed disagreement with these denials.    

The RO is not aware of the Veteran's disagreement, the hearing having taken place before the Board.  The Board thus mentions it here, in this remand, so that while this case is in appellate status, the RO can proceed by issuing a statement of the case is response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Once the RO does so, it should return the Veteran's claims for service connection for diabetes mellitus, type II, hearing loss, a right shoulder disorder and hypertension to the Board for adjudication only if the Veteran perfects his appeal of these claims in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

The Board REMANDS this case for the following action:

1.  Inform the Veteran that he is responsible for submitting employment information to substantiate his contention that his cervical spine disability and anxiety disorder interfere with his employment.  

2.  After obtaining any necessary authorization, secure and associate with the claims file all pertinent, outstanding records of the Veteran's cervical spine treatment from August 2009 to April 2010, including from the private physical therapist the Veteran referenced during his June 2011 hearing.  

3.  If the physical therapist's records confirm post-surgery treatment beyond November 30, 2009, transfer the claims file to a VA examiner for an opinion as to whether the surgery necessitated convalescence beyond November 30, 2009.  Advise the examiner to indicate when the Veteran's period of convalescence ended.

4.  Arrange for the Veteran to undergo a VA examination in support of his claim for an increased rating for a cervical spine disability.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all symptoms the Veteran reports as manifesting since his August 2009 surgery and January 2010 VA examination, including, in part, vision problems when looking down and significant difficulty moving the neck;

b) inquire as to whether the Veteran has flare-ups of these symptoms;

b) objectively confirm or refute the presence of these symptoms and note any functional loss, including limitation of motion, caused thereby, including during flare-ups and on repetitive use; 

d) when considering whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

e) describe the impact of the Veteran's cervical spine symptoms on his daily activities and employability, including during flare-ups and on repetitive use; 

f) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected cervical spine disability, alone or in conjunction with his other service-connected disabilities; 

g) provide detailed rationale, with specific references to the record, for the opinions provided; and   

h) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

5.  Arrange for the Veteran to undergo a VA examination in support of his claim for a higher initial rating for costochondritis, residual of rib trauma, right side.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all symptoms the Veteran reports as manifesting secondary to his left rib disability, including, if appropriate, shortness of breath and difficulty twisting; 

b) inquire as to whether the Veteran has flare-ups of these symptoms;

c) objectively confirm or refute the presence of these symptoms and note any functional loss, including respiratory difficulties and/or limitation of motion, caused thereby, including during flare-ups and on repetitive use; 

d) when considering whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

e) describe the impact of the Veteran's left rib symptoms on his daily activities and employability, including during flare-ups and on repetitive use; 

f) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected left rib disability, alone or in conjunction with his other service-connected disabilities; 

g) provide detailed rationale, with specific references to the record, for the opinions provided; and   

h) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

6.  Arrange for the Veteran to undergo a VA examination in support of his claim for a higher initial rating for an anxiety disorder.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all symptoms the Veteran reports as having manifested since his May 2010 VA examination, including, if appropriate, panic attacks and isolative behavior; 

b) objectively confirm or refute the presence of these symptoms and reevaluate the severity of the Veteran's anxiety disorder in light thereof; 

c) describe the impact of the Veteran's anxiety disorder on his daily activities and employability; 

d) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected anxiety disorder, alone or in conjunction with his other service-connected disabilities; 

e) provide detailed rationale, with specific references to the record, for the opinions provided; and   

f) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

7.  Review the examination reports to ensure that they comply with these remand instructions and, if not, return them to the examiners for correction.  

8.  Furnish the Veteran and his representative a statement of the case addressing the issues of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for hearing loss, entitlement to service connection for hypertension, and entitlement to service connection for a right shoulder disorder.  Advise them that the Board will not decide these claims unless they are properly perfected for appellate view.

9.  Readjudicate all claims properly perfected for appellate review.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


